Per Curiam.

This is an action in qno warranto originating in this court. Relators, all private citizens, seek to oust respondent, Louis Stokes, from his office as Congressman of the 21st Congressional District of Ohio and to have such district declared to be unconstitutionally created, and therefore not a valid congressional district.
Relators contend that such district was illegally created by gerrymandering on the basis of race in order to consolidate the black vote to insure the election of the respondent.
The cause is before the court on respondent’s motion to dismiss. Respondent bases this motion on the ground that the parties, as individuals, none of whom is claiming a right to the office for himself, do not have a right to bring an action in quo warranto.
As respondent points out, an action in quo warranto may be brought by an individual as a private citizen only when he personally is claiming title to a public office. R. C. 2733.06; State, ex rel. Lindley, v. Maccabees, 109 Ohio St. 454. See State, ex rel. Cincinnati, v. Butler Water Conservancy Dist., 5 Ohio St. 2d 80. In all other instances, such action must be brought by the Attorney General or a *33prosecuting attorney. 45 Ohio Jurisprudence 2d 653, and 656, Quo Warranto, Sections 30 and 33.
It is clear, from an examination of the petition, that none of the relators is claiming title to the office, nor is the action brought by the Attorney General or by a prosecuting attorney.
The motion to dismiss is sustained.

Petition dismissed.

O’Neill, C. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.